The opinion of the court was delivered
by Lowrie, J.
— We think that the general law of navigable rivers, relating to the rights of people passing along them with their rafts, and occupying their eddies and landings, was properly explained by the court to the jury. If there is any special custom which sanctions a different rule for the present case, it has not become known to us, and cannot be admitted as part of the ease, without being proved, like other facts. None such having been proved, we can say nothing about its validity.
Judgment affirmed.